Title: Donald Fraser to Thomas Jefferson, 30 June 1817
From: Fraser, Donald
To: Jefferson, Thomas


          
            Venerable Sir.
            New York 
              June 30th 1817.
          
          Knowing that your useful life, for upwards of Fifty Years past has been Devoted to the promotion of the best Interest of your beloved country, in various important stations; As a member of the Legislature of your native State; Governor of the Same; as an Ambassador to a foreign Court; Secretary of State; & lastly President of these U. States—The Duties of all which offices, you have, as History will record; performed with Integrity and great ability.
          Two cogent reasons induced induced me to intrude upon your avowed & desired privacy; at your advanced age:
          First, to evince, that I had not forgotten, your liberality towards me, some Years ago; when I had lost, the fruits of many Years’ Industry, by misplaced confidence.
          Secondly—I frequently ruminate of the three Corinthian Pillars, of the American Revolution—George Washington, Thomas Jefferson & Benjn Franklin: whose names, will doubtless, be held in high veneration, by the American Nation, for many Centuries to come; & revered, & admired, by all the lovers of rational Liberty, throughout the civilized world.
          The Idea Struck me, that, if I could convey anything that might, in the smallest degree, amuse, the only survivor of those three eminent Patriots, a small portion of my time, could not be Employed to a better purpose. But, I have not the vanity to suppose, that the present communication, can convey much Novelty, to a person of your extensive reading; yet, triffles, light as air, may at times, afford some amusement to a Philosopher, after profound reflection; and I’ve Somewhere read, that the celebrated Logiccion, John Locke, used to read Romances for his amusement, occasionally.  I have, occasionally, for these Sixteen Years past wrote some pieces in Defence of the General Government. When that malignant caluminator; William Coleman the Editor of the “Evening-Post” Printed here; carpt & Distorted every Speech & Message, Delivered by Presidents Jefferson and Madison to Congress.
          The two following pieces, which You may not have Seen, I wrote in Defence of my friend, the present V. President,
          To the Editor of the “National Advocate.”
          Sir—Upon perusing mr Coleman’s Strictures of friday last, relative to a certain pecuniary transaction, in which Govr Tompkins was an Agent; I was Struck, with mr Coleman’s attempts to hold forth, one of our most incorruptible & Excellent Patriots, (a man of irreproachible character, in every Stage of his public life) as a Swindler! I am an old man, & remember, member many adages; I’ll give you a common one—“Not to estimate any man’s character, from the applause of his friends, nor the calumination of his enemies.” If my memory serves me, the following sentiments are contained in letters, which I received, from two Great and good men, now no more!—“I have read your remarks on Party-Spirit; they are well-founded. It is greatly to be lamented, that Party politicians are so little inclined to do justice to each others their opponents merits.
          Benjn Rush.” 
          “A thorough-paced party politician, censures, that he approves of: he confides in men whom he heartily despises; He opposes the measures of his antagonist, tho, his reason tells him, they are proper
          Robt R. Livingston.” 
          Wm Coleman’s remarks on the foregoing piece.
          “A writer, in the National Advocate, under the Signature of an old Citizen; Quotes, with great form & ceremony the sayings of Dr Rush & Chancellor Livingston; in order to assist Governor Tompkins, on the present occasion; whom, he calls, an incorruptible & excellent Patriot.—I tell these people again, the Advocate its Editor & correspondents, that I will not be diverted from my object.”
          [Novr 8th 1816 1815.]—My Second piece.
          Mr Philips—I have read a number of Anecdotes. The following one, in my opinion, is very applicable to the present state of Parties, in this Country:—A certain wealthy English Baronet, had an only Son, a mere Dolt.—His father Sent him to several eminent Teachers; none of whom, could make a Scholar of this heir to an ancient family—.
   #The foregoing anecdote, reminded me of the following remark, which I’d read some years ago:—A wealthy Roman Citizen, had an only Son, whom no Teacher could learn. His father heard of Socrate’s fame, went to Athens with him, offered, Socrates one half of his fortune if he’d make his Son a Schollar. The Philosopher, replied—“My Mother, was a mid-wife; but She could never Deliver a woman, unless She was first with Child;—If Nature, has given Your Son a capacity, I’ll try to make him a Schollar; but, not otherwise”
 The Father therefore, applied to the late accomplished Earl of Chesterfield, to recommend him a proper Tutor for his Darling Son; Chesterfield, pointed out to him Dr Bushby:—“What, exclaimed the Baronet, with Surprize, Dont Your Lordship know? that Dr B. is a Whig, & a warm opposer of our Party?—I can’t think of entrusting him with my Son; as he might poison his mind with his own principles.” Chesterfield, replied—Dr B. is a very honest and a learned man; he’ll do justice bye Your Son: he has adhered to his Party in the worst as well as the best of times; & never changed Sides: When in office, I endeavored to retain it, by every method I could think of; when turned out, I tried hard to get in again: wrote and spoke against my opponents.—Now, the Erudite Editor of the Evening-Post, has certainly, followed Chesterfields maxim, in Politics:—As he has uniformly, for these fifteen years past, caluminated a Jefferson, a Madison, & now a Tompkins: From what motive is best Known to himself; whether from selfish or Patriotic Prin motives.—I am, conscious, that their are Some genuine Patriots on the Federal Side; Such as John Jay Jay &c. whom, I Should be sorry to see any any Republican Editor, treat with personal abuse; as Wm Coleman has Some of the most reputable characters in the Republican Side.
          A friend to the People. 
          Novr 11. 1816. or, 15.’—
          [William Coleman, did not think proper to make any reply to my Second piece]
          
          Anecdotes: Some of which probably Sir, you may have previously met with.
          
          No 1.   In 1784. A Capt. Blake, a  Sturdy-Irish man, who served with Credit, in our Revolutionary war, went to London, where he was informed, that a certain Cockney Shop-keeper, there, was in the habit of Burlesquing every Irish man, that came in his way: Capt B. went to his Shop, & enquired for some Red-Scarlet!! with the full Brogue accent. The Shop-Keeper Shewed him some Green blue &c—Paddy, did not like his conduct, & resolved to be revenged of him—Hence, he pointed at a piece of White Casimere which lay under some other pieces; whilst the Cockney was pulling it out Capt. B— gave him a violent blow on the nose, which made the blood gush out freely, upon the Cloth.—Paddy said “now my honey—Thats the ting I want by my Shoul. cut me off two yards of it here’s the mony; & for the future, take care how you Burlesque Irish folks.”
          No 2.   Jemmy Boswel, one day, Said to Saml Johnson, when I used to sit with you & drink wine, it used to make my head ache—Johnson, Sir, it is not the wine, that you drank, which made your head ache, Boswell—Indeed! Doctor, you don’t tell me So! Indeed Sir, I do tell You So. Boswell, then Dr what was it that made my head ache?—Johnson, in his usual Surly manner, Said—The Sense  that I put into it. Boswel, What Dr Does Sense, make the head ache? Johnson, yes, Sir, when the head is not used to it!—
          No 3.   When this learned English big Brute travelled  into the Highlands of Scotland; he put up Some Days, at the Castle of the Laird of McLeod of Rassae: whose Lady, was a very accomplished woman; She passed sometime in London & Paris:—They one night, had Green pease at Supper, in the month of November, being raised in a hot-house: Lady McLeod, asked him how he liked their Highland pease?—Johnson, O! Madam, they might serve well enough for Hogs in England; Then Sir, Says She, help youself!!
          No 4. A Gentman Knowing Dr Johnson’s aversion to Scotsmen, laid another; of five Guineas, that Johnson, would not Speake well of any Caledonian.—They both went together to the Doctor’s lodging: when one of them asked him, what he thought of Lord Mansfield? “What do I think of him; that he is a truly great & good man.” “But, Dr he’s a Scochman” I Know that; but he came to Westminster School, at the age of seven years; I never Said, that a Scotsman, might not turn out to be a clever fellow, if they were caught when young: For, the very cattle of Scotland, will get larger & better when Brought to England!!
          No 5. Soon after the peace, or rather, truce of Amïens, was concluded, between the French, & Eng the English, the Fashion was, of wearing long whiskers declining; among the Gent, of England; a Young Nobleman, made one, in a Dinner party; which, mr Curran, the celebratd Irish advocate, graced with his presence; my Lord, says Curran, who seeing the young officer’s cheeks were Shaded with an enormous grove of hair, my Lord, when do you put your whiskers upon the peace establishment? When you put your tongue, upon the Civil list!—
          I can Rhyme readily, but I’m no Poet.
          As the following verses will fully evince.
          [Halls’ History of the late war—page, 278th]
          … “Among others, the numerous Society of Free-Masons, joined in a body, headed by their Grand-Master: Proceeded to Brooklyne heights (opposite to New York) & assisted, very Spiritedly in the Defence of the City—: on this occasion, an elderly Gent one of the order, who had two Sons officers in the army one of whom had Distinguished himself highly, during the war, for his wounds & Bravery; sung the following Stanzas, in his own Character, of Mason & Father, whilst the Lodge was at refreshment.
          Hail Children of light, whom the Charities Send,
          Where the blood-hounds of Britain, are shortly expect’d:
          Who, Your Country, Your wives & firesides to defend,
          On the Summit of Brooklyne, have ramparts erect’d.
          Firm and true to the trade, continue your aid,
          ’Till the topstone, with Shouting triumphantlys laid:
          The Free & accepted, will never despair;
          Led on by their worthy Grand-master & Mayor.
          For me, whose dismissal must shortly arrive,
          To Heaven, I prefer this my fervent Petition,
          May I never America’s freedom Survive;
          Nor, behold her disgrac’d by a Slavish Submission:
          And, tho, righteously Steel’d, if at last She must Yield;
          May my Sons do their duty, or die in the field!”
          Lines Spoken on Brooklyne heights, Septr 2d 1815:
          … When working with the Teachers, Being formerly one.
          
            
              1. 
              Well, when our daily work is done,
            
            
              
              Which will be at the setting sun:
            
            
              
              Molasses, Pork, & pumpkin pie,
            
            
              
              I vow we’ll eat before we die:
            
            
              2d
               You must not think us barren fools—
            
            
              
              Because we are pent up in Schools:
            
            
              
              And, shou’d the foe, but make a breach,
            
            
              
              We shall to them good-manners teach:
            
            
              3d
               Our Country Shall continue free,
            
            
              
              As long as we teach, A— B. C.
            
            
              
              And, if a foe Should tread our Sod,
            
            
              
              They’ll find, how we can use the rod.
            
          
          Lines Spoken when working with the Caledonian Society; my country-men; many of whom are Tories. Such Sentiments as I, could wish them to entertain
          Our Native-land, & friends respect,
          All foreign influence reject:
          The works we are raising, we firmly intend,
          With our lives & our Fortunes, ’till Death to defend:
          And, he that won’t fight, when his country’s in Danger;
          He’s unworthy our notice, like a Dog in a menger
          My Son Donalds toast at a public Dinner on the 28th Novr 1814—on the Frontiers.—“The county of Ontario, The army of the U.S. when in great Jeopardy at Erie; her young men flew to their aid; & Sunk all party distinctions, of Feds & Demos. into that of American-free men.”
          The person who has taken the liberty of addressing you at present has not the honor of a personal acquaintance; yet, he trusts, that the well-known Suavity, of your manners, will induce you to pardon the length & freedom of this  Communication—: Im a Native of the Highlands of Scotland—In my 67th—44. of which, I’ve been in America—My  father, Col. Thos Fraser, was wounded in the Decissive battle of Culodon, April 1745; where, their were 1 240 Frasers present—He never liked the Hanoverian Kings, nor myself,—nor my eldest Son Donald, neither:—He has been four times wounded, in as many hard fought battles—The Capture of  “York” & Fort George, the bloody battle of Chepawa, & lastly at the famous Sortie from Erie; where he was Shot through the Leg, in the act of Spiking one of the Enemy’s Cannon; as Genl Porters letter to Government mentions:—Thank God, he can still walk & ride—: The Government has been very liberal towards him, being twice Brevetted; lastly from a first Lieut. to a Major—He’s now Secy to Genl Porter, one of the commissioners for Settling the Boundary line, agreeably to the Treaty of Ghent. Has been Aide camp to Generals Pike Porter & Brown.—The name of that able Statesman, & amiable character James Madison, Shall be ever held in high estimation by me, for his Liberality towards my Son, by giving a full Majors Pension: which he has transferred to me, to soothe my declining age—: May he be, not only temporally rewarded here, but eternally hereafter.—Your being a Parent Yourself, will induce you to pardon the partiality of a father.
          
          
             That your health may be preserved for some years, here, & be eternally happy in the next world, Is the Sincere wish of Sir, Your Obdt humble Servant.
            Donald Fraser Senr
          
        